118 N.J. Super. 480 (1972)
288 A.2d 585
EDWARD B. McKEE AND BARBARA McKEE, PLAINTIFFS-RESPONDENTS,
v.
HARRIS-SEYBOLD COMPANY, DIVISION OF HARRIS-INTERTYPE CORP., SEYBOLD MACHINE CO., CARL W. HAGMAN, DEFENDANTS, MIEHLEGOSS-DEXTER, INC., DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 23, 1972.
Decided March 8, 1972.
Before Judges LEWIS, HALPERN and LORA.
Mr. Norman S. Costanza argued the cause for appellant, Miehle-Goss-Dexter, Inc.
Mr. Joseph J. MacDonald argued the cause for respondents, Edward B. McKee and Barbara McKee (Messrs. Harrison, Hartman and MacDonald, attorneys).
*481 PER CURIAM.
The trial judge's rulings from which defendant appeals not having been shown to be prejudicial and a review of the record disclosing neither prejudice nor error as alleged by appellant in the court's comments during trial, the judgment in favor of plaintiffs is affirmed.
Plaintiffs also urge that under the recently adopted R. 4:42-11(b) (effective January 31, 1972) interest should be allowed on the amounts of the judgment from February 5, 1969, the date of the institution of the action. We hold this rule does not apply retroactively to judgments entered prior to its effective date.